Case 1:20-cv-00025-JPJ-PMS Document 53 Filed 03/19/21 Page 1 of 11 Pageid#: 1197




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION

  DAVID HOLBROOK,                                 )
                                                  )
                   Plaintiff,                     )     Case No. 1:20CV00025
                                                  )
  v.                                              )            OPINION
                                                  )
  TENNESSEE VALLEY AUTHORITY,                     )     By: James P. Jones
  ET AL.,                                         )     United States District Judge
                                                  )
                   Defendants.                    )

        Martin Bienstock, BIENSTOCK, PLLC, Washington, D.C., and Mark T. Hurt
  Abingdon, Virginia, for Plaintiff; Maria V. Gillen, OFFICE OF GENERAL COUNSEL,
  TENNESSEE VALLEY AUTHORITY, Knoxville, Tennessee, for Defendant Tennessee
  Valley Authority; Cameron S. Bell, PENN, STUART & ESKRIDGE, Abingdon, Virginia,
  for Defendant BVU Authority.

        In this proposed class action concerning electricity rates charged by the

  Tennessee Valley Authority (TVA), the defendants have filed motions to dismiss

  pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).        For the

  reasons that follow, the motions will be granted.

                                           I.

        The Amended Class Action Complaint alleges the following facts, which I

  must accept as true for purposes of deciding the motions to dismiss.

        TVA is the nation’s largest public power provider. It was formed during the

  Great Depression at a time when most rural American households could not access
Case 1:20-cv-00025-JPJ-PMS Document 53 Filed 03/19/21 Page 2 of 11 Pageid#: 1198




  electricity. Currently, TVA sells electricity directly to about 60 large industrial

  customers and to 154 local power companies, who in turn distribute the electricity

  to industrial, commercial, and residential customers in the southeastern United

  States.

        The Tennessee Valley Authority Act (TVA Act) includes the following

  provision:

        It is declared to be the policy of the Government so far as practical to
        distribute and sell the surplus power generated at Muscle Shoals
        equitably among the States, counties, and municipalities within
        transmission distance. This policy is further declared to be that the
        projects herein provided for shall be considered primarily as for the
        benefit of the people of the section as a whole and particularly the
        domestic and rural consumers to whom the power can economically
        be made available, and accordingly that sale to and use by industry
        shall be a secondary purpose, to be utilized principally to secure a
        sufficiently high load factor and revenue returns which will permit
        domestic and rural use at the lowest possible rates and in such
        manner as to encourage increased domestic and rural use of
        electricity. It is further declared to be the policy of the Government to
        utilize the Muscle Shoals properties so far as may be necessary to
        improve, increase, and cheapen the production of fertilizer and
        fertilizer ingredients by carrying out the provisions of this chapter.

  16 U.S.C. § 831j (emphasis added).

        Beginning in 2010, through its Strategic Pricing Plan, TVA adopted a series

  of rate changes that were intended to be revenue neutral. In other words, TVA

  anticipated that the rate changes would neither increase nor decrease its total

  revenue but would result in some customers paying more and others paying less for

  the same amount of electricity used. “The rate changes included manufacturing

                                          -2-
Case 1:20-cv-00025-JPJ-PMS Document 53 Filed 03/19/21 Page 3 of 11 Pageid#: 1199




  credits, discounts for high-volume users and other changes that had the intent and

  effect of shifting costs from industrial users to consumers.” Am. Class Action

  Compl. ¶ 7, ECF No. 27. TVA’s purpose in adopting these rate changes was to

  further its stated objective that revenue collected from each customer class should

  be proportional to the costs associated with that customer class. One of TVA’s

  goals was to make its industrial rates more competitive.

        In 2010, TVA implemented a rate change that sought to adjust pricing based

  on the time of year electricity was used. TVA expected that this change would be

  nearly cost-neutral for classes of end-users, but in practice, it shifted costs from

  industrial customers to domestic customers.      TVA documents attached to the

  Amended Complaint suggest that this is so because industrial customers tend to

  use more electricity in milder seasons, while commercial and residential customers

  tend to use less electricity when the weather is mild. By 2013, domestic customers

  were paying approximately 10% more than they had in 2010, while industrial

  customers were paying approximately 10% less.

        In 2013, TVA gave industrial customers a rate reduction for two years. This

  change, too, was designed to be revenue neutral, and domestic rates

  correspondingly increased. As a result, “TVA achiev[ed] an industry-wide ranking

  for industrial rates that was better than TVA’s industry-wide ranking for domestic

  consumer rates.” Id. ¶ 74.


                                          -3-
Case 1:20-cv-00025-JPJ-PMS Document 53 Filed 03/19/21 Page 4 of 11 Pageid#: 1200




        “By 2015, the TVA’s industrial rates were more competitive than its

  domestic rates, according to the TVA’s own analysis.” Id. ¶ 75. In 2015, TVA’s

  industrial customers were charged electricity rates within the top 25% of those

  charged by TVA’s competitors, and TVA’s residential customers were charged

  rates that were approximately at the median of those charged by TVA’s

  competitors. TVA then instituted another manufacturing credit and made other

  rate changes. As a result, the rates TVA charged to industrial consumers were

  reduced by 6.4% on average, and direct-serve industrial consumer rates were

  decreased by 9%, while the rates TVA charged to domestic consumers increased

  by 1.1%. “By 2016, the TVA’s rate changes had shifted approximately $439

  million in rates per annum from domestic consumers to industry.           Changes

  subsequent to 2016 increased the shift in rates.” Id. ¶ 12.

        TVA adopted additional revenue-neutral rate changes in 2018. It reduced

  rates for large general service customers and increased rates for other customers,

  including domestic consumers. TVA also reduced wholesale energy rates for all

  users and instituted a Grid Access Charge. “This action shifted approximately

  $600 million in revenue from charges based on customers’ electricity usage to

  fixed charges under which a portion of customers’ electricity rates are set

  regardless of electricity use.” Id. ¶ 94. The change benefitted industrial users to

  the detriment of domestic users.


                                           -4-
Case 1:20-cv-00025-JPJ-PMS Document 53 Filed 03/19/21 Page 5 of 11 Pageid#: 1201




        TVA enters into standard form contracts with its distributors, one of which is

  defendant BVU Authority (BVU). Expressly incorporated into these contracts is

  the statutory directive that sale of electricity to industry should be used primarily to

  ensure the provision of electricity to domestic consumers at the lowest possible

  rates. TVA sets the resale rates that distributors like BVU charge their customers.

  Different classes of customers — industrial users, commercial users, and domestic

  users — are charged different rates, but all customers within a user class are

  charged the same rate. Local power companies and TVA can attempt to agree on

  changes to rates and charges, but if they are unable to reach agreement, TVA is

  empowered to change rates unilaterally.

        Plaintiff David Holbrook is a customer of BVU. He alleges that he has paid

  higher rates for electricity than he would have paid had TVA not implemented the

  aforementioned rate changes, which he contends violate the TVA Act’s directive

  that rates should be set to ensure the lowest possible rates for domestic consumers.

  He brings this action on behalf of a class of TVA residential customers and a

  subclass of BVU residential customers who received electricity pursuant to a

  contract between TVA and BVU.

        Count One of the Amended Class Action Complaint asserts a breach of

  contract claim against both defendants. Holbrook avers that he is an intended

  third-party beneficiary of the contract between TVA and BVU. He claims that


                                            -5-
Case 1:20-cv-00025-JPJ-PMS Document 53 Filed 03/19/21 Page 6 of 11 Pageid#: 1202




  TVA and BVU have violated the “lowest possible rates” provision contained in the

  contract.

        Count Two claims that TVA has violated the Administrative Procedure Act

  (APA), 5 U.S.C. § 702, by acting arbitrarily and capriciously in setting rates that

  were not the lowest possible rates for domestic consumers of energy. He contends

  that TVA’s rate changes exceeded TVA’s statutory jurisdiction and authority.

        Count Three is a claim of unlawful exaction. Here, Holbrook alleges that

  TVA caused him to pay rates that exceeded the amount that could lawfully be

  charged under the TVA Act.

        The defendants have moved to dismiss the Amended Class Action

  Complaint. They contend that this court lacks subject-matter jurisdiction over the

  plaintiff’s claims because TVA’s rate-setting decisions are judicially unreviewable

  due to the broad discretion the TVA Act grants to TVA. They further argue that

  even if this court had jurisdiction, Holbrook’s claims are barred by the statute of

  limitations, and he has failed to state viable claims of breach of contract, violation

  of the APA, or exaction. The motions have been fully briefed and orally argued.

                                           II.

        Federal courts have limited jurisdiction and are empowered to act only in the

  specific instances authorized by Congress. Bowman v. White, 388 F.2d 756, 760

  (4th Cir. 1968). The court must determine questions of subject-matter jurisdiction


                                           -6-
Case 1:20-cv-00025-JPJ-PMS Document 53 Filed 03/19/21 Page 7 of 11 Pageid#: 1203




  before it can address the merits of a case. Steel Co. v. Citizens for a Better Env’t,

  523 U.S. 83, 94–95 (1998). Thus, when a party moves to dismiss for lack of

  subject-matter jurisdiction and for failure to state a claim, the court must address

  the question of subject-matter jurisdiction first. Bell v. Hood, 327 U.S. 678, 682

  (1946).   The party asserting federal jurisdiction bears the burden of proving

  jurisdiction. See Richmond, Fredericksburg & Potomac R.R. Co. v. United States,

  945 F.2d 765, 768 (4th Cir. 1991). A district court must grant a Rule 12(b)(1)

  motion to dismiss “if the material jurisdictional facts are not in dispute and the

  moving party is entitled to prevail as a matter of law.” Id. at 768.

        “A long line of precedent exists establishing that TVA rates are not

  judicially reviewable.” McCarthy v. Middle Tenn. Elec. Membership Corp., 466

  F.3d 399, 405 (6th Cir. 2006) (citation omitted).           While the APA generally

  provides for judicial review of agency actions, such an action is unreviewable if it

  is “committed to agency discretion by law.” 5 U.S.C. § 701(a)(2).1 That exception


        1
             There is a circuit split regarding whether the APA’s exemption from judicial
  review of actions committed to agency discretion affects a court’s subject-matter
  jurisdiction. The D.C. Circuit has concluded that “a complaint seeking review of agency
  action ‘committed to agency discretion by law,’ 5 U.S.C. § 701(a)(2), has failed to state a
  claim under the APA, and therefore should be dismissed under Rule 12(b)(6), not under
  the jurisdictional provision of Rule 12(b)(1).” Sierra Club v. Jackson, 648 F.3d 848, 854
  (D.C. Cir. 2011). The Sixth Circuit considered the issue and reached the opposite
  conclusion in an unpublished opinion, finding, “In classes of cases where we have no
  meaningful standard by which to evaluate the agencies’ exercise of discretion, we have
  no jurisdiction.” Sheldon v. Vilsack, 538 F. App’x 644, 649 n.4 (6th Cir. 2013)
  (unpublished). Most courts of appeals considering such challenges have addressed them
  as jurisdictional issues. See, e.g., Gentile v. Sec. & Exch. Comm’n, 974 F.3d 311, 320 (3d
                                             -7-
Case 1:20-cv-00025-JPJ-PMS Document 53 Filed 03/19/21 Page 8 of 11 Pageid#: 1204




  is read narrowly. Weyerhaeuser Co. v. United States Fish & Wildlife Serv., 139 S.

  Ct. 361, 370 (2018). “It applies only in those rare instances where statutes are

  drawn in such broad terms that in a given case there is no law to apply.” Elecs. of

  N.C., Inc. v. Se. Power Admin., 774 F.2d 1262, 1266 (4th Cir. 1985) (internal

  quotation marks and citations omitted).

        In Electricities of North Carolina, the Fourth Circuit held that a statutory

  directive to distribute power “in such a manner as to encourage the most

  widespread use thereof at the lowest possible rates to consumers consistent with

  sound business principles” essentially granted the agency unfettered discretion and

  was too vague to supply a standard for judicial review of agency decisions. Id. at

  1264, 1266 (quoting 16 U.S.C. § 825s). The language considered in that case is

  analogous to the “lowest possible rates” provision of the TVA Act, and I conclude

  that it, too, sets forth no meaningful standard for courts to apply.

        Holbrook characterizes the “lowest possible rates” clause as a subsidy

  mandate, but that is an overly simplistic reading of the statute. The TVA Act does

  not state that industrial rates must be lower than residential rates or that industrial

  users must bear more than their pro rata share of the costs of delivering electricity


  Cir. 2020); Vela-Estrada v. Lynch, 817 F.3d 69, 71–72 (2d Cir. 2016); Animal Legal Def.
  Fund v. U.S. Dept. of Agric., 789 F.3d 1206, 1214 (11th Cir. 2015) (“Whether an agency
  action is reviewable under § 701(a)(2) is a matter of subject matter jurisdiction.”); Gulf
  Restoration Network v. McCarthy, 783 F.3d 227, 237–28 (5th Cir. 2015). I agree that
  whether an agency’s action is reviewable under § 701(a)(2) raises a question of subject-
  matter jurisdiction, for the reasons stated in Sheldon.
                                             -8-
Case 1:20-cv-00025-JPJ-PMS Document 53 Filed 03/19/21 Page 9 of 11 Pageid#: 1205




  in order to subsidize residential consumers. Section 831j sets forth several polices

  – to equitably distribute power, to benefit the people as a whole and domestic and

  rural consumers in particular – and tempers them with phrases such as “so far as

  practical” and “economically.” Sale of electricity to industry is to be utilized not

  only to secure revenue returns, but also to secure “a sufficiently high load factor.”

  Id. The statute contemplates that sale to industry will be used to permit domestic

  and rural use not only “at the lowest possible rates,” but also “in such manner as to

  encourage increased domestic and rural use of electricity.”2 Id.

         Based on the environmental assessments, responses to public comments, and

  other documents attached to the Amended Complaint, TVA appears to have

  concluded that reducing rates for industry would encourage a sufficiently high load

  factor as well as a more consistent demand for electricity, and perhaps greater

  overall use by industry. This would, in TVA’s estimation, satisfy the statutory

  “objective that power shall be sold at rates as low as are feasible.” 16 U.S.C.

  § 831n-4. TVA could reasonably have decided that reducing industry rates would

  have the ultimate effect of lowering electricity bills for all users, including rural

  and domestic users.

         It is unnecessary at this junction to delve into the weeds of TVA’s thought

  processes. The statute simply does not say what the plaintiff suggests it says. A

         2
            As the Fourth Circuit noted more than 35 years ago, “The goals of rural
  electrification hav[e] been, by and large, realized.” Elecs. of N.C., 774 F.2d at 1267 n.4.
                                             -9-
Case 1:20-cv-00025-JPJ-PMS Document 53 Filed 03/19/21 Page 10 of 11 Pageid#: 1206




  review of § 831j and the TVA Act as a whole reveals that TVA is tasked with

  balancing a number of objectives that are not cabined by clear criteria. This is the

  essence of commitment to agency discretion by law. There is no law this court

  could apply to determine whether TVA has complied with § 831j.

  “[D]eterminations about the level of rates necessary to recover the various costs of

  operating TVA’s power system, as well as the terms and conditions of TVA’s

  power contracts, . . . are part of TVA’s unreviewable rate-making responsibilities.”

  McCarthy, 466 F.3d at 407 (quoting 4-Cnty. Elec. Power Ass’n v. TVA, 930 F.

  Supp. 1132, 1138 (S.D. Miss. 1996)).

        Holbrook cannot escape dismissal of this case by rebranding his claims

  under different legal theories. The court lacks subject-matter jurisdiction over all

  three counts of the Amended Class Action Complaint, including the plaintiff’s

  claims of breach of contract and exaction, because they all seek review of TVA’s

  discretionary rate-making decisions. See id. at 407 (“If we were to review the

  Cooperatives’ actions in enforcing the contract, we would still be reviewing the

  TVA’s actions and thus ignoring the APA’s prohibition on judicial review.”). The

  statute ensures that Holbrook’s only remedy is a legislative one. Because the court

  lacks jurisdiction over the plaintiff’s claims, the case must be dismissed.




                                          - 10 -
Case 1:20-cv-00025-JPJ-PMS Document 53 Filed 03/19/21 Page 11 of 11 Pageid#: 1207




                                         III.

        For the foregoing reasons, it is ORDERED that the defendants’ Motions to

  Dismiss, ECF Nos. 20, 22, are GRANTED. It is further ORDERED that the

  plaintiff’s Request for Judicial Notice, ECF No. 39, is DENIED AS MOOT

  because the court considered the referenced statements as true in accord with the

  applicable standard of review. A separate Final Order of Dismissal will be entered.

                                                  ENTER: March 19, 2021


                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                         - 11 -
